Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 5, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162425(53)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
       Plaintiff-Appellee,
                                                                      SC: 162425
  v                                                                   COA: 342440
                                                                      Genesee CC: 92-000334-FC
  MONTEZ STOVALL,
        Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the joint motion of the Juvenile Law Center, the
  Juvenile Sentencing Project, and the American Civil Liberties Union of Michigan to file a
  brief amicus curiae is GRANTED. The amicus brief submitted on February 18, 2021, is
  accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   March 5, 2021

                                                                               Clerk